                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                           Civil Action No. 5:20-CV-618-FL

SAMUEL STEVEN LESTER,                           )
                                                )
                       Plaintiff,               ) PLAINTIFF'S MOTION TO
                                                ) REMAND FOR LACK OF
v.                                              ) DIVERSITY JURISDICTION
                                                )
VALLEY PROTEINS, INC.,                          )
                                                )
                       Defendant.               )
                                                )

       Pursuant to 28 U.S. C. § 1447(c ), Plaintiff moves this Court to remand the above-captioned

action to the North Carolina Superior Court for the County of Cumberland, from which it was

improvidently removed. Defendants removed the action on the basis of diversity jurisdiction. As

explained in the accompanying Memorandum of Law, however, complete diversity is lacking

because Plaintiff is a citizen of North Carolina, and so too is Defendant with its principal place of

business in North Carolina.

       This the 17th day of December, 2020.

                                      THOMPSON & THOMPSON, P.C.

                                      /s/ Kennedy L. Thompson
                                      Kennedy L. Thompson
                                      NC State Bar No. 28125
                                      E-mail: kthompson@thompsonandthompsonlaw.com
                                      E.C. Thompson, III
                                      NC State Bar No. 4357
                                      E-mail: jthompson@thompsonandthompsonlaw.com
                                      P.O. Box 901
                                      Warsaw, NC 28398
                                      Telephone: (910) 293-3124
                                      Facsimile: (910) 293-7171

                                      And




           Case 5:20-cv-00618-FL Document 12 Filed 12/17/20 Page 1 of 4
                     LAW OFFICES OF WADE BYRD, P.A.

                     Isl Wade E. Byrd
                     Wade E. Byrd
                     NC State Bar No. 5534
                     E-mail: wbyrd@wadebyrdlaw.com
                     P.O. Drawer 2797
                     Fayetteville, NC 28302-2797
                     Telephone: (910) 323-2555
                     Facsimile: (910) 323-9694

                    Attorneys for Plaintiff




                              2



Case 5:20-cv-00618-FL Document 12 Filed 12/17/20 Page 2 of 4
                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                         Civil Action No. 5:20-CV-618-FL

SAMUEL STEVEN LESTER,                     )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )       CERTIFICATE OF SERVICE
                                          )
VALLEY PROTEINS, INC.,                    )
                                          )
                     Defendant.           )


       I hereby certify that on the 17th day of December 2020, I electronically filed the
foregoing Motion to Remand with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to the following CM/ECF participant (s):

       Brian M. Williams
       NC State Bar no.: 28869
       Bwilliams@ymwlaw.com
       Yates Mc Lamb & Weyher, LLP
       PO Box 2889
       Raleigh, NC 27602

       Jennifer D. Maldonado
       NC State Bar no.: 25708
       jmaldonado@ymwlaw.com
       Yates Mc Lamb & Weyher, LLP
       PO Box 2889
       Raleigh, NC 27602

       Respectfully submitted.




                                              3



          Case 5:20-cv-00618-FL Document 12 Filed 12/17/20 Page 3 of 4
                     THOMPSON & THOMPSON, P.C.

                     Isl Kennedy L. Thompson
                     Kennedy L. Thompson
                     NC State Bar No. 28125
                     E-mail: kthompson@thompsonandthompsonlaw.com
                     E.C. Thompson, III
                     NC State Bar No. 4357
                     E-mail: jthompson@thompsonandthompsonlaw.com
                     P.O. Box 901
                     Warsaw, NC 28398
                     Telephone: (910) 293-3124
                     Facsimile: (910) 293-7171

                     And

                     LAW OFFICES OF WADE BYRD, P.A.

                     Isl Wade E. Byrd
                     Wade E. Byrd
                     NC State Bar No. 5534
                     E-mail: wbyrd@wadebyrdlaw.com
                     P.O. Drawer 2797
                     Fayetteville, NC 28302-2797
                     Telephone: (910) 323-2555
                     Facsimile: (910) 323-9694

                    Attorneys for Plaintiff




                              4



Case 5:20-cv-00618-FL Document 12 Filed 12/17/20 Page 4 of 4
